Citation Nr: 0507208	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

A videoconference hearing was held by the undersigned 
Veterans Law Judge of the Board in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A December 1964 certificate from a service psychiatrist 
indicates that the veteran was seen in November 1964 at the 
mental hygiene clinic and that pertinent history included the 
veteran experiencing considerable difficulty in military 
adjustment because of his feelings.  

Service connection for a sociopathic personality disturbance 
was denied in a December 1965 rating decision.  The veteran 
was informed of the decision and the right to appeal.  He did 
not appeal and that decision became final.  

Since that determination, he has submitted evidence of 
schizophrenia less than 2 years after service, and evidence, 
more recently, of an anxiety disorder, dysthymia, PTSD, and 
neurotic depression.  It is unclear what the veteran's 
acquired psychiatric disorder is and whether it is related to 
service.  

Whether the issue is addressed as new and material, or as a 
new claim, the result is the same.  There is now evidence of 
acquired psychiatric pathology rather than a disability 
unrelated to disease or injury.  Odiorne v. Derwinski, 3 Vet. 
App. 456 (1992).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA psychiatric examination should be 
conducted.  The examiner should review 
the veteran's claims folder, examine the 
veteran, and render an opinion with 
reasons as to what psychiatric disease 
the veteran has now and whether or not 
it is related to service.  The examiner 
should indicate whether in-service 
manifestations were indicative of what 
the veteran has now.  The claims folder 
should be made available to the 
examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  If 
the veteran has or can obtain evidence, that evidence must be 
submitted by him.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


